COBB, Judge.
The juvenile appellant, T.W., challenges a restitution order imposed without an evi-dentiary hearing and without the submission by the state of any documentary or testimonial evidence in regard to the value of a wrecked vehicle.
At a disposition hearing, the prosecutor simply advised the court that he had spoken to the victim and was told that the vehicle had no insurance and was worth between $1,000.00 and $1,500.00. The trial court ordered restitution of $1,000.00, and expressly retained jurisdiction for the purpose of raising the amount of restitution ordered upon the presentation of further corroborative evidence. The defense objected to the absence of any admissible evidence as to damage. That objection should have been sustained. Accordingly, we reverse the restitution order entered below and remand for an evidentiary hearing thereon.
REVERSED AND REMANDED.
DAUKSCH and HARRIS, JJ., concur.